Citation Nr: 1540255	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter has been previously remanded by the Board in March 2013, July 2013, and August 2014.  

The appeal is REMANDED to the agency of original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required.  The August 2014 remand instructed that the AOJ issue a VCAA notice letter pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and that it request the Veteran's treatment records from the VA Medical Center in Jackson, Mississippi, the Galveston VA Outpatient Clinic, and the treatment facilities associated with the Alexandria VA Health Care System.  The remand instructed the AOJ to specifically request records dated prior to May 1991, and stated that if records cannot be obtained, to notify the Veteran and allow him the opportunity to provide such records.  Unfortunately, although the Veteran was apprised in an April 2015 letter that such records would be requested, and although the record contains internal documents indicating that the specified records were unable to be obtained, the record does not contain an indication that the Veteran was notified of this finding of unavailability, or given the opportunity to provide such records.  Additionally, the requested VCAA notice was not sent.  Therefore, additional remand must be performed to substantially comply with the August 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Internal documents indicate that records were unable to be obtained after reasonable efforts made pursuant to the August 2014 remand instruction to request treatment records from prior to May 1991 from the VA Medical Center (VAMC) in Jackson, Mississippi, the Galveston VA Outpatient Clinic, and the treatment facilities associated with the Alexandria VA Health Care System.  Therefore, the AOJ must notify the Veteran of this unavailability and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC), and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




